UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number 000-32865 WORDLOGIC CORPORATION (Exact name of registrant as specified in its charter) Nevada 88-0422023 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 650 West Georgia Street, Suite 2400 Vancouver, British Columbia, Canada V6B 4N7 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. oYes o No APPLICABLE ONLY TO CORPORATE ISSUERS: As of August 10, 2009, the registrant’s outstanding common stock consisted of 38,791,829 shares. Table of Contents PART I – FINANCIAL INFORMATION F-1 Item 1.Financial Statements F-1 Consolidated Balance Sheets (unaudited) F-1 Consolidated Statements of Operations (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 Consolidated Statements of Stockholders' Deficit (unaudited) F-4 Notes to the Consolidated Financial Statements (unaudited) F-5 Item 2.Management Discussion And Analysis Of Financial Condition and Results of Operations 3 Item 4.Controls And Procedures 7 PART II – OTHER INFORMATION 8 Item 1.Legal Proceedings 8 Item 2.Unregistered Sales Of Equity Securities 8 Item 3.Defaults Upon Senior Securities 9 Item 4.Submission Of Matters To A Vote Security Holders 9 Item 5.Other Information 9 Item 6.Exhibits 9 2 WORDLOGIC CORPORATION (A Development Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements June 30, December 31, (Unaudited) Assets Current Assets Cash $ $ Restricted cash (Note 3) Accounts receivable – Goods and services tax receivable Employee advances Total Current Assets Property and equipment, net of accumulated depreciation (Note4) Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities Bank overdraft $ $ Accounts payable Line of credit (Note 5) Indebtedness to related parties (Note 6) Accrued interest Note payable to related party Current portion of note payable (Note 7) Total Current Liabilities Long Term Debt Notes payable (Note 7) – – Total Liabilities Stockholders’ Deficit Common stock, $.001 par value; 100,000,000 shares authorized,35,916,829 and 34,222,996 shares issued and outstanding at June 30, 2009 and December 31, 2008, respectively (Note 8) Additional paid-in capital Accumulated deficit ) ) Deficit accumulated during development stage ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ (The accompanying notes are an integral part of the consolidated financial statements.) F-1 WORDLOGIC CORPORATION (A Development Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) (Unaudited) Accumulated from May 27, 2003 (Date of Inception) to For the Three Months Ended(Unaudited) For the Six Months
